DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 10, 12, 13, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (Rosen) (US 10/334,328 B1) (of record) in view of Kennberg (US 2013/0177294 A1).
As to claims 1, 10, 20, while Rosen discloses a system, and corresponding computer implemented method, comprising:
one or more processors (Fig. 6, column 13, line 24-column 14, line 30);

receiving computer input dividing a digital experience into a series of beats (storyline for video separated into story beats; column 5, line 17-column 7, line 9, column 12, line 46-column 13, line 2);
receiving a plurality of digital media files (column 6, lines 17-52, column 12, lines 46-55, column 13, lines 3-10);
identifying segments of the plurality of digital media files that correspond to the one or more beats of the series of beats and storing data associating the segments of the plurality of digital media files with corresponding beats of the series of beats (identifying and linking the story beat to matching media content; column 6, lines 17-52, column 13, lines 3-10);
generating and playing digital media according to digital instructions defining playback of the series of beats (assembled final video comprising the identified media segments linked to the story beats; column 8, line 44-column 9, line 24, column 13, line 3-22), 
he fails to specifically disclose receiving metadata for a first digital media file of the plurality of digital media files identifying a first Anchor Point in the first digital media file, the first Anchor Point comprising a first identifier and a first timing in the first digital media file,
receiving metadata for a second digital media file of the plurality of digital media files identifying a second Anchor Point in the second digital media file, the second 
while playing the first digital media file at a first playback timing, identifying the first Anchor Point and an offset from the first timing of the first Anchor Point,
determining that the second identifier of the second Anchor Point corresponds to the first identifier of the first Anchor Point,
determining a second playback timing in the second digital media file based on the offset from the first timing of the first Anchor Point and the second timing of the second Anchor Point, and
transitioning from playing the first digital media file at the first playback timing to playing the second digital media file at the second playback timing.
In an analogous art, Kennberg discloses a video system for displaying a plurality of video segments representing different camera angles of a common temporal event (paragraph 16, 28-30) which will receive metadata for a first video segment identifying a first Anchor Point in the first video segment, the first Anchor Point comprising a first identifier and a first timing in the first segment (metadata indicating keyframe timing in a first segment which is synchronized with a keyframe in another segment; paragraph 16, 29-30, 33-35),
receiving metadata for a second digital media file of the plurality of digital media files identifying a second Anchor Point in the second digital media file, the second Anchor Point comprising a second identifier and a second timing in the second digital media file (metadata indicating keyframe timing in a second segment which is synchronized with a keyframe in the first segment; paragraph 16, 29-30, 33-35),

determining that the second identifier of the second Anchor Point corresponds to the first identifier of the first Anchor Point (identifying keyframe in the second segment which is time registered with the first segment keyframe; paragraph 30, 34-35),
determining a second playback timing in the second digital media file based on the offset from the first timing of the first Anchor Point and the second timing of the second Anchor Point (wherein the playback of the second segment is “paused” for any required offset time to ensure switching at the desired keyframes; paragraph 30, 34-35), and
transitioning from playing the first digital media file at the first playback timing to playing the second digital media file at the second playback timing (initiating playback of the second segment at the correct time registered keyframe; paragraph 30, 34-35) so as enable a viewer to freely switch between video segments capturing the same subject from different perspectives as desired (paragraph 1, 16, 43-46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosen’s system to include receiving metadata for a first digital media file of the plurality of digital media files identifying a first Anchor Point in the first digital media file, the first Anchor Point comprising a first identifier and a first timing in the first digital media file, receiving metadata for a second 

As to claims 3, 12, Rosen and Kennberg disclose wherein the plurality of digital media files comprises any of digital motion picture footage, digital video, sound, music, three-dimensional animation, games, three dimensional models, advertising, streaming media, or text (see Rosen at column 4, line 60-column 5, line 3).

As to claims 4, 13, Rosen and Kennberg disclose wherein each beat of the series of beats comprise one or more of interactive logic or directionality instructions that define how the beat should be played and what beat should follow (see Rosen at column 3, lines 41-48, column 6, line 64-column 7, line 9).


receiving computer input replacing a first segment of the plurality of digital media files corresponding to the particular beat with a second segment of the plurality of digital media files (updating and changing story beat parameters and selected media files as needed and/or based upon feedback; see Rosen at column 7, line 45-column 8, line 10, column 12, line 26-45, column 13, line 3-22).;
generating and playing second digital media according to digital instructions defining playback of the series of beats, wherein the second digital media comprises the second segment and the computer input editing or modifying the parameters of the particular beat is automatically applied to the second segment (assembled final video comprising the newly updated identified media segments linked to the updated story beats; see Rosen at column 8, line 44-column 9, line 24, column 13, line 3-22).

As to claim 21, Rosen and Kennberg disclose receiving computer input editing or modifying parameters of a particular beat of the series of beats, including one or more of adding and adjusting sound, video, music, real-time animation, rendering, or interactivity (see Rosen at column 7, lines 10-44, column 11, lines 54-64, column 12, line 46-column 13, line 2),


As to claim 22, Rosen and Kennberg disclose receiving computer input editing or modifying parameters of a particular beat of the series of beats, including one or more of adding and adjusting sound, video, music, real-time animation, rendering, or interactivity (see Rosen at column 7, lines 10-44, column 11, lines 54-64, column 12, line 46-column 13, line 2),
wherein generating and playing the digital media further comprises playing a particular segment of the plurality of digital media files that corresponds to the particular beat according to the input editing or modifying the parameters of the particular beat (assembled final video comprising the newly updated identified media segments linked to the updated story beats; see Rosen at column 8, line 44-column 9, line 24, column 13, line 3-22).

Claims 2, 5-8, 11, 14-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen and Kennberg and further in view of Ben Shaul et al. (Ben Shaul) (US 2011/0126106 A1) (of record).

In an analogous art, Ben Shaul discloses a narrative system for editing and creating a customized digital media (Fig. 1, 4; paragraph 131-132) which will create and store a nodal network comprising a plurality of nodes each representing story beats (node map representing narrative segments; see 16A-B, Fig. 35; paragraph 152-153, 183, 410), receiving input editing one or more parameters of one or more nodes of the nodal network and, in response, modifying the one or more parameters of the one or more nodes (editor inputs changing the narrative structure, associated segments and actions for the segments; see Fig. 6-7, 16A-22; paragraph 126, 158-170, 188, 408) and exporting the nodal network as a stand-alone application, a spreadsheet, or an EDL for integration into traditional video-editing software (XML; paragraph 46, 148, 154, 165, 298, 411) so as to allow creative authors without technical skills or special programming skills to design and create a narrative and interactive story (paragraph 158, 194).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosen and Kennberg’s system to include creating and storing a nodal network comprising a plurality of nodes each representing story beats, receiving input editing one or more parameters of one or more nodes of the 

As to claims 6, 15, Rosen, Kennberg and Ben Shaul disclose wherein the instructions, when executed by the one or more processors, further cause performance of:
using the nodal network, creating references to the segments of the plurality of digital media files (see Ben Shaul at Fig. 16A-B, 28A-32A; paragraph 158-170, 293-298);
determine one or more editing patterns (see Ben Shaul at paragraph 215, 219-221, 229-232);
providing, to a client computing device, a graphical user interface for interactions causing branching operations and custom functionality, creating and referencing script segments, creating display effects, and adjusting audio through additional audio controls (see Ben Shaul at Fig. 16A-B, 35, 37A-D, paragraph 89, 99, 101, 126, 128, 183, 427).

As to claims 7, 16, Rosen, Kennberg and Ben Shaul disclose wherein the instructions, when executed by the one or more processors, further cause performance of providing a player that interprets the nodal network to reproduce playback and 

As to claims 2, 11, while Rosen and Kennberg disclose editing parameters of story beats, Rosen fails to specifically disclose storing data identifying a plurality of IN and OUT points by timecode for the plurality of digital media files, creating and storing an association between a particular beat and all occurrences of that particular beat within the plurality of digital media files identified, wherein creating and storing the association comprises storing data identifying a plurality of IN and OUT points of the plurality of digital media files as corresponding to the particular beat.
In an analogous art, Ben Shaul discloses a narrative system for editing and creating a customized digital media (Fig. 1, 4; paragraph 131-132) which will create and store a nodal network comprising a plurality of nodes each representing story beats (node map representing narrative segments; see 16A-B, Fig. 35; paragraph 152-153, 183, 410), store data identifying a plurality of IN and OUT points by timecode for the one or more digital media files (each segment property tagged with start and end times and the corresponding next segment; see Ben Shaul at Fig. 19, 28A, 30A, 35; paragraph 152, 192, 350, 361-366) and create and storing an association between a particular beat and all occurrences of that particular beat within the one or more digital media files identified (linked segment meta linking all instances of the segment; see Ben Shaul at Fig. 33A-B, paragraph 193, 288, 353-361, 408), wherein creating and storing the association comprises storing data identifying a plurality of IN and OUT points of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosen and Kennberg’s system to include storing data identifying a plurality of IN and OUT points by timecode for the one or more digital media files, creating and storing an association between a particular beat and all occurrences of that particular beat within the one or more digital media files identified, wherein creating and storing the association comprises storing data identifying a plurality of IN and OUT points of the one or more digital media files as corresponding to the particular beat, as taught in combination with Ben Shaul, for the typical benefit of allowing creative authors without technical skills or special programming skills to design and create a narrative and interactive story.

As to claims 8, 17, while Rosen and Kennberg disclose editing parameters of story beats, Rosen fails to specifically disclose creating and storing metadata comprising media names paired with tags and values which when interpreted cause calculation of playback timing for designated media and playback of the designated media at the playback timing and an execution of functionality at a particular OUT point.
In an analogous art, Ben Shaul discloses a narrative system for editing and creating a customized digital media (Fig. 1, 4; paragraph 131-132) which will create and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rosen and Kennberg’s system to include creating and storing metadata comprising media names paired with tags and values which when interpreted cause calculation of playback timing for designated media and playback of the designated media at the playback timing and an execution of functionality at a particular OUT point, as taught in combination with Ben Shaul, for the typical benefit of allowing creative authors without technical skills or special programming skills to design and create a narrative and interactive story.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

For example, while applicant’s specification discloses a method of playing the video at a position that matches the offset from the current playback position and the first anchor point, the claim currently indicates that the second playback timing is merely “based” on the offset.
In this case, Kennberg discloses different embodiments of accessing a keyframe offset in time from the current position which meet the current language.
It appears that claim limitations more specifically defining how the offset and timing information is used to determine the playback timing would appear to overcome the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357.  The examiner can normally be reached on M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/James R Sheleheda/           Primary Examiner, Art Unit 2424